Case 8:20-cv-01642-CJC-DFM Document 1 Filed 08/31/20 Page 1 of 10 Page ID #:1



   1   Seth M. Lehrman (178303)
       seth@epllc.com
   2   EDWARDS POTTINGER LLC
       425 North Andrews Avenue, Suite 2
   3   Fort Lauderdale, FL 33301
       Telephone: 954-524-2820
   4   Facsimile: 954-524-2822
   5   Attorneys for Plaintiff
       Ryoo Dental, Inc.
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
 10                                 SOUTHERN DIVISION
 11    RYOO DENTAL, INC., individually)
       and on behalf of all others similarly
                                      )
 12    situated,                      )
                                      )
 13                        Plaintiff, )              CLASS ACTION
 14                                   )              JUNK-FAX COMPLAINT
           v.                         )
 15    HUMANA, INC. d/b/a HUMANA EAP )               JURY TRIAL DEMANDED
       AND WORK-LIFE SERVICES,        )
 16                                   )
                           Defendant. )
 17                                   )
 18          Plaintiff Ryoo Dental, Inc., brings this class action under Rule 23 of the
 19    Federal Rules of Civil Procedure against Defendant Humana, Inc. d/b/a Humana
 20    EAP and Work-Life Services Humana for its violations of the Telephone
 21    Consumer Protection Act, 47 U.S.C. § 227 (TCPA), and the regulations
 22    promulgated thereunder.
 23                              JURISDICTION AND VENUE
 24          1.     This Court has federal question subject matter jurisdiction pursuant
 25    to 28 U.S.C. § 1331 and 47 U.S.C. § 227.
 26
 27
 28                                            -1-
                                                                  CLASS ACTION COMPLAINT
Case 8:20-cv-01642-CJC-DFM Document 1 Filed 08/31/20 Page 2 of 10 Page ID #:2



   1         2.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2),
   2   because a substantial part of the events or omissions giving rise to the claims in
   3   this case occurred in this District.
   4         3.     The Court has personal jurisdiction over Defendant because it
   5   conducts business in this state, including substantial business in this district, and
   6   Defendant has committed tortious acts within this state, including conversion of
   7   fax recipients’ paper, ink, and toner.
   8                                          PARTIES
   9         4.     Plaintiff’s principal place of business is in Orange County,
 10    California, and Plaintiff is a citizen of the state of California.
 11          5.     Defendant Humana, Inc. d/b/a Humana EAP and Work-Life Services
 12    is a New York corporation, with its principal place of business in Kentucky, at
 13    500 W. Main Street, Louisville, KY 40202.
 14          6.     Defendant, directly or else through others acting on its behalf,
 15    conspired to, agreed to, contributed to, assisted with, or otherwise caused the
 16    wrongful acts and omissions, including the dissemination of the junk faxes
 17    addressed in this Complaint.
 18                                           THE FAX
 19          7.     On or about June 26, 2020, Defendant, or someone acting on its
 20    behalf, used a telephone facsimile machine, computer, or other device to send to
 21    Plaintiff’s telephone facsimile machine at (714) 333-1840 an unsolicited
 22    advertisement, a true and accurate copy of which is attached as Exhibit A (Fax).
 23          8.     Plaintiff received the Fax through Plaintiff’s facsimile machine.
 24          9.     The Fax constitutes material advertising the quality or commercial
 25    availability of any property, goods, or services.
 26          10.    The Fax advertised, in part, Defendant’s Employee Assistance
 27    Program and characterized the program as “non-insurance services.”
 28                                               -2-
                                                                        CLASS ACTION COMPLAINT
Case 8:20-cv-01642-CJC-DFM Document 1 Filed 08/31/20 Page 3 of 10 Page ID #:3



   1         11.    On information and belief, Defendant has sent other facsimile
   2   transmissions of material advertising the quality or commercial availability of
   3   property, goods, or services to Plaintiff and to at least 40 other persons as part of
   4   a plan to broadcast fax advertisements, of which the Fax is an example, or,
   5   alternatively, the Fax was sent on Defendant’s behalf.
   6         12.    On information and belief, Defendant approved, authorized and
   7   participated in the scheme to broadcast fax advertisements by (a) directing a list
   8   to be purchased or assembled, (b) directing and supervising employees or third
   9   parties to send the faxes, (c) creating and approving the fax form to be sent, and
 10    (d) determining the number and frequency of the facsimile transmissions.
 11          13.    Defendant had a high degree of involvement in, actual notice of, or
 12    ratified the unlawful fax broadcasting activity and failed to take steps to prevent
 13    such facsimile transmissions.
 14          14.    Defendant created, made, or ratified the sending of the Fax and other
 15    similar or identical facsimile advertisements to Plaintiff and other members of the
 16    “Class” as defined below.
 17          15.    The Fax to Plaintiff and, on information and belief, the similar
 18    facsimile advertisements sent by Defendant, lacked a proper notice informing the
 19    recipient of the ability and means to avoid future unsolicited advertisements.
 20          16.    Under the TCPA and 47 C.F.R. § 64.1200(a)(4)(iii), the opt-out
 21    notice for unsolicited faxed advertisements must meet the following criteria:
 22          (A)    The notice is clear and conspicuous and on the first page of the
                    advertisement;
 23
             (B)    The notice states that the recipient may make a request to the
 24                 sender of the advertisement not to send any future advertisements
                    to a telephone facsimile machine or machines and that failure to
 25                 comply, within 30 days, with such a request meeting the
                    requirements under paragraph (a)(4)(v) of this section is
 26                 unlawful;
 27          (C)    The notice sets forth the requirements for an opt-out request
                    under paragraph (a)(4)(v) of this section
 28                                            -3-
                                                                     CLASS ACTION COMPLAINT
Case 8:20-cv-01642-CJC-DFM Document 1 Filed 08/31/20 Page 4 of 10 Page ID #:4



   1         (D)    The notice includes—
   2                (1)   A domestic contact telephone number and facsimile
                          machine number for the recipient to transmit such a
   3                      request to the sender; and
                    (2)   If neither the required telephone number nor facsimile
   4                      machine number is a toll-free number, a separate cost-free
                          mechanism including a Web site address or e-mail
   5                      address, for a recipient to transmit a request pursuant to
                          such notice to the sender of the advertisement. A local
   6                      telephone number also shall constitute a cost-free
                          mechanism so long as recipients are local and will not
   7                      incur any long distance or other separate charges for calls
                          made to such number; and
   8
             (E)    The telephone and facsimile numbers and cost-free mechanism
   9                identified in the notice must permit an individual or business to
                    make an opt-out request 24 hours a day, 7 days a week.
 10
             17.    The Fax and, on information and belief, Defendant’s similar
 11
       facsimile advertisements lacked a notice stating that the recipient may make a
 12
       request to the sender of the advertisement not to send future advertisements to a
 13
       telephone facsimile machine or machines and that failure to comply, within 30
 14
       days, with such a request meeting 47 C.F.R. § 64.1200(a)(4)(v)’s requirements is
 15
       unlawful.
 16
             18.    The transmissions of facsimile advertisements, including the Fax, to
 17
       Plaintiff, lacked a notice that complied with 47 U.S.C. § 227(b)(1)(C) and 47
 18
       C.F.R. § 64.1200(a)(4)(iii).
 19
             19.    On information and belief, Defendant faxed the same or other
 20
       substantially similar facsimile advertisements to the members of the Class in
 21
       California and throughout the United States without first obtaining the recipients’
 22
       prior express invitation or permission.
 23
             20.    Defendant violated the TCPA by transmitting the Fax to Plaintiff and
 24
       to the Class members without obtaining their prior express invitation or
 25
       permission and by not displaying the proper opt-out notice required by 47 C.F.R.
 26
       § 64.1200(a)(4).
 27
             21.    The Fax contained no opt-out notice whatsoever.
 28                                           -4-
                                                                    CLASS ACTION COMPLAINT
Case 8:20-cv-01642-CJC-DFM Document 1 Filed 08/31/20 Page 5 of 10 Page ID #:5



   1         22.    Defendant knew or should have known that (a) facsimile
   2   advertisements, including the Fax, were advertisements, (b) Plaintiff and the other
   3   Class members had not given their express invitation or permission to receive
   4   facsimile advertisements, (c) no established business relationship existed with
   5   Plaintiff and the other Class members, and (d) Defendant’s facsimile
   6   advertisements did not display a proper opt-out notice.
   7         23.    Pleading in the alternative to the allegations that Defendant
   8   knowingly violated the TCPA, Plaintiff alleges that Defendant did not intend to
   9   send transmissions of facsimile advertisements, including the Fax, to any person
 10    where such transmission was not authorized by law or by the recipient, and to the
 11    extent that any transmissions of facsimile advertisement was sent to any person
 12    and such transmission was not authorized by law or by the recipient, such
 13    transmission was made based on Defendant’s own understanding of the law or on
 14    the representations of others on which Defendant reasonably relied.
 15          24.    The transmissions of facsimile advertisements, including the Fax, to
 16    Plaintiff and the Class caused concrete and personalized injury, including
 17    unwanted use and destruction of their property, e.g., toner or ink and paper, caused
 18    undesired wear on hardware, interfered with the recipients’ exclusive use of their
 19    property, cost them time, occupied their fax machines for the period of time
 20    required for the electronic transmission of the data, and interfered with their
 21    business or personal communications and privacy interests.
 22                           CLASS ACTION ALLEGATIONS
 23          25.    Plaintiff brings this class action on behalf of the following class of
 24    persons, hereafter, the “Class”:
 25
             All persons in the United States who on or after four years prior to the
 26          filing of this action, (1) were sent by or on behalf of Defendant a
             telephone facsimile message of material advertising the commercial
 27          availability or quality of any property, goods, or services, (2) with
             respect to whom Defendant cannot provide evidence of prior express
 28                                            -5-
                                                                     CLASS ACTION COMPLAINT
Case 8:20-cv-01642-CJC-DFM Document 1 Filed 08/31/20 Page 6 of 10 Page ID #:6



   1         invitation or permission for the sending of such fax or (3) with whom
             Defendant did not have an established business relationship, and (4) the
   2         fax identified in subpart (1) of this definition (a) did not display a clear
             and conspicuous opt-out notice on the first page stating that the
   3         recipient may make a request to the sender of the advertisement not to
             send any future advertisements to a telephone facsimile machine or
   4         machines and that failure to comply, within 30 days, with such a request
             meeting the requirements under 47 C.F.R. § 64.1200(a)(4)(v) is
   5         unlawful, (b) lacked a telephone number for sending the opt-out
             request, or (c) lacked a facsimile number for sending the opt-out
   6         request.
   7         26.      Excluded from the Class are Defendant, its, employees, agents, and
   8   members of the judiciary.
   9         27.      This case is appropriate as a class action because:
 10          a.       Numerosity. On information and belief, based in part on review of
 11          the sophisticated Fax and online research, the Class includes at least 40
 12          persons and is so numerous that joinder of all members is impracticable.
 13          b.       Commonality.     Questions of fact or law common to the Class
 14          predominate over questions affecting only individual Class members, e.g.:
 15                  i.   Whether Defendant engaged in a pattern of sending unsolicited
 16                       fax advertisements;
                    ii.   Whether the Fax, and other faxes transmitted by or on behalf of
 17                       Defendant, contains material advertising the commercial
 18                       availability of any property, goods, or services;
                   iii.   Whether the Fax, and other faxes transmitted by or on behalf of
 19
                          Defendant, contains material advertising the quality of any
 20                       property, goods, or services;
 21                iv.    The manner and method Defendant used to compile or obtain
                          the list of fax numbers to which Defendant sent the Fax and
 22                       other unsolicited faxed advertisements;
 23                 v.    Whether Defendant faxed advertisements without first
                          obtaining the recipients’ prior express invitation or permission;
 24
                    vi.   Whether Defendant violated 47 U.S.C. § 227;
 25                vii.   Whether Defendant willfully or knowingly violated 47 U.S.C. §
 26                       227;
                  viii.   Whether Defendant violated 47 C.F.R. § 64.1200;
 27
 28                                               -6-
                                                                      CLASS ACTION COMPLAINT
Case 8:20-cv-01642-CJC-DFM Document 1 Filed 08/31/20 Page 7 of 10 Page ID #:7



   1               ix.    Whether the Fax, and the other fax advertisements sent by or on
   2                      behalf of Defendant, displayed the proper opt-out notice
                          required by 47 C.F.R. § 64.1200(a)(4);
   3                x.    Whether the Court should award statutory damages per TCPA
   4                      violation per fax;
                   xi.    Whether the Court should award treble damages per TCPA
   5
                          violation per fax; and
   6               xii.   Whether the Court should enjoin Defendant from sending
   7                      TCPA-violating facsimile advertisements in the future.

   8         c.       Typicality. Plaintiff’s claim is typical of the other Class members’
   9         claims, because, on information and belief, the Fax was substantially the
 10          same as the faxes sent by or on behalf of Defendant to the Class, and
 11          Plaintiff is making the same claim and seeking the same relief for itself and
 12          all Class members based on the same statute and regulation.
 13          d.       Adequacy. Plaintiff will fairly and adequately protect the interests
 14          of the other Class members. Plaintiff’s counsel is experienced in TCPA
 15          class actions, having litigated many such cases, and having been appointed
 16          class counsel in multiple cases. Neither Plaintiff nor its counsel has
 17          interests adverse or in conflict with the Class members.
 18          e.       Superiority. A class action is the superior method for adjudicating
 19          this controversy fairly and efficiently. The interest of each individual Class
 20          member in controlling the prosecution of separate claims is small and
 21          individual actions are not economically feasible.
 22          28.      The TCPA prohibits the “use of any telephone facsimile machine,
 23    computer or other device to send an unsolicited advertisement to a telephone
 24    facsimile machine.” 47 U.S.C. § 227(b)(1).
 25          29.      The TCPA defines “unsolicited advertisement,” as “any material
 26    advertising the commercial availability or quality of any property, goods, or
 27
 28                                              -7-
                                                                    CLASS ACTION COMPLAINT
Case 8:20-cv-01642-CJC-DFM Document 1 Filed 08/31/20 Page 8 of 10 Page ID #:8



   1   services which is transmitted to any person without that person’s express
   2   invitation or permission.” 47 U.S.C. § 227(a)(4).
   3         30.    The TCPA provides:
   4         Private right of action. A person may, if otherwise permitted by the
             laws or rules of court of a state, bring in an appropriate court of that
   5         state:
   6         (A)    An action based on a violation of this subsection or the
                    regulations prescribed under this subsection to enjoin such
   7                violation,
   8         (B)    An action to recover for actual monetary loss from such a
                    violation, or to receive $500 in damages for each such violation,
   9                whichever is greater, or
 10          (C)    Both such actions.
 11    47 U.S.C. § 227(b)(3)(A)-(C).
 12
             31.    The TCPA also provides that the Court, in its discretion, may treble
 13
       the statutory damages if a defendant “willfully or knowingly” violated Section
 14
       227(b) or the regulations prescribed thereunder.
 15
             32.    Defendant’s actions caused concrete and particularized harm to
 16
       Plaintiff and the Class, as
 17
             a.     receiving Defendant’s faxed advertisements caused the recipients to
 18
                    lose paper and toner consumed in printing Defendant’s faxes;
 19
             b.     Defendant’s actions interfered with the recipients’ use of the
 20
                    recipients’ fax machines and telephone lines;
 21
             c.     Defendant’s faxes cost the recipients time, which was wasted time
 22
                    receiving, reviewing, and routing the unlawful faxes, and such time
 23
                    otherwise would have been spent on business activities; and
 24
             d.     Defendant’s faxes unlawfully interrupted the recipients’ privacy
 25
                    interests in being left alone and intruded upon their seclusion.
 26
             33.    Defendant intended to cause damage to Plaintiff and the Class, to
 27
       violate their privacy, to interfere with the recipients’ fax machines, or to consume
 28                                               -8-
                                                                     CLASS ACTION COMPLAINT
Case 8:20-cv-01642-CJC-DFM Document 1 Filed 08/31/20 Page 9 of 10 Page ID #:9



   1   the recipients’ valuable time with Defendant’s advertisements; therefore, treble
   2   damages are warranted under 47 U.S.C. § 227(b)(3).
   3         34.    Defendant knew or should have known that (a) Plaintiff and the other
   4   Class members had not given express invitation or permission for Defendant or
   5   anyone else to fax advertisements about Defendant’s property, goods, or services,
   6   (b) Defendant did not have an established business relationship with Plaintiff and
   7   the other Class members, (c) the Fax and the other facsimile advertisements were
   8   advertisements, and (d) the Fax and the other facsimile advertisements did not
   9   display the proper opt-out notice.
 10          35.    Defendant violated the TCPA by transmitting the Fax to Plaintiff and
 11    substantially similar facsimile advertisements to the other Class members without
 12    obtaining their prior express invitation or permission and by not displaying the
 13    proper opt-out notice required by 47 C.F.R. § 64.1200(a)(4)(iii).
 14          WHEREFORE, Plaintiff, for itself and all others similarly situated,
 15    demands judgment against Defendant as follows:
 16          a.     certify this action as a class action and appoint Plaintiff as Class
 17                 representative;
 18          b.     appoint the undersigned counsel as Class counsel;
 19          c.     award damages of $500 per TCPA violation per facsimile pursuant
 20                 to 47 U.S.C. § 227(a)(3)(B);
 21          d.     award treble damages up to $1,500 per TCPA violation per facsimile
 22                 pursuant to 47 U.S.C. § 227(a)(3);
 23          e.     enjoin Defendant and its contractors, agents, and employees from
 24                 continuing to send TCPA-violating facsimiles pursuant to 47 U.S.C.
 25                 § 227(a)(3)(A);
 26
 27
 28                                            -9-
                                                                   CLASS ACTION COMPLAINT
Case 8:20-cv-01642-CJC-DFM Document 1 Filed 08/31/20 Page 10 of 10 Page ID #:10



    1         f.    award class counsel reasonable attorneys’ fees and all expenses of
    2               this action and require Defendant to pay the costs and expenses of
    3               class notice and claim administration;
    4         g.    award Plaintiff an incentive award based upon its time expended on
    5               behalf of the Class and other relevant factors;
    6         h.    award Plaintiff prejudgment interest and costs; and
    7         i.    grant Plaintiff all other relief deemed just and proper.
    8                   DOCUMENT PRESERVATION DEMAND
    9         Plaintiff demands that Defendant take affirmative steps to preserve all
   10   records, lists, electronic databases, or other itemization of telephone or fax
   11   numbers associated with the Defendant and the communication or transmittal of
   12   advertisements as alleged herein.
   13   DATED: August 31, 2020              EDWARDS POTTINGER LLC
   14
                                            By: /s/ Seth M. Lehrman
   15                                               Seth M. Lehrman
                                            Attorney for Plaintiff
   16                                       RYOO DENTAL, INC.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28                                           -10-
                                                                      CLASS ACTION COMPLAINT
